    Case 1:16-cv-01324-LPS Document 5 Filed 10/05/18 Page 1 of 2 PageID #: 26



                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

JOHNNY FINNEY,

                Petitioner,

        v.                                                 Civil Action No. 16-1324-LPS

DAVID PIERCE, Warden, and
ATTORNEYGENERALOFTHESTATE:
OF DELAWARE,

                Respondents.



                                           MEMORANDUM

        Presently pending before the Court is Petitioner Johnny Finney's ("Petitioner') Petition for a

Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254. (D.I. 1) He challenges a sentence imposed

for his violation of probation ("VOP") on the grounds that the sentence violates "DE Const. Art. 1

§ 7" and "DE Const. Art. 1 § 11." (D.I. 1 at 5) The Court sent an initial AEDPA Order and

Election Form notifying Petitioner that AEDPA (28 U.S.C. § 2244) applies to his Petition. (D.I. 3)

Petitioner filed his AEDPA Election Form indicating that he wished the Court to rule on the

Petition as currently pending. (D.I. 4)

        A district court may entertain a petition for a writ of habeas corpus on behalf of someone in

custody pursuant to the judgment of a state court only on the ground that his custody violates the

Constitution or laws or treaties of the United States. 28 U.S.C. § 2254(a); see also Estelle v. McG-uire,

502 U.S. 62, 67-68 (1991). Notably, a district court may summarily dismiss a habeas petition "if it

plainly appears from the face of the petition and any exhibits annexed to it that the petitioner is not

entitled to relief." Rule 4, 28 U.S.C. foll. § 2254.
    Case 1:16-cv-01324-LPS Document 5 Filed 10/05/18 Page 2 of 2 PageID #: 27



         Petitioner's contention that his VOP sentence violates certain provisions of the Delaware

Constitution is a matter of state law that does not provide a proper basis for federal habeas relief.

Accordingly, the Court will summarily dismiss Petitioner's§ 2254 Petition. (D.I. 1) The Court will

also decline to issue a certificate of appealability because petitioner has failed to make a "substantial

showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2); 3d Cir. L.A.R. 22.2 (2011);

United States v. Eyer, 113 F.3d 470 (3d Cir. 1997). A separate Order follows.




Dated:    \ ) G~ \;v' ~ , 2018
         ___________




                                                    2
